          Case 4:20-cv-01099-LPR Document 13 Filed 02/02/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

                                  :
 EQUAL EMPLOYMENT OPPORTUNITY :
 COMMISSION,                      :
                                  :
                                  :
                       Plaintiff, :
      v.                          :                   Civil Action No. 4:20-cv-1099-LPR
 THE KROGER COMPANY dba KROGER :
 STORE NO. 625                    :
                                  :
                       Defendant. :
                                  :
                                  :

                                  ENTRY OF APPEARANCE

       Faith C. Whittaker of Dinsmore & Shohl LLP, 255 E. Fifth St., Suite 1900, Cincinnati,

Ohio 45202, enters her appearance on behalf of Defendant The Kroger Company d/b/a Kroger

Store 625 for all further proceedings in this case.


                                                          Respectfully submitted,
                                                          /s/ Faith C. Whittaker_____________
                                                          Faith C. Whittaker, OH#82486
                                                          (Admitted to Practice in Eastern
                                                          District of Arkansas)
                                                          255 East Fifth Street, Suite 1900
                                                          Cincinnati, OH 45202
                                                          T: (513) 977-8200
                                                          F: (513) 977-8141
                                                          Faith.whittaker@dinsmore.com

                                                          Attorney for Defendant The Kroger
                                                          Company d/b/a Kroger Store 625
